Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                 
                            Allowable Subject Matter
Claims 1-3, 5, 7, 9, 11 and 13-17 (renumbered as 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicant has amended independent claims 1, 9  and 11  to incorporate subject matter  of claim 4 that was indicated as allowable in the final office action dated 11/15/2021, specifically none of the prior art of record discloses in combination with the other limitations of the claims 1, 9 and 11, disclose  “determining whether or not the detected object is a person in a vehicle  in accordance with a combination of the specified types of a detected part and an undetected part and if a type of the detected parts of the object includes a predetermined type, determining that the detected object is a pedestrian“. 
                           Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398. The examiner can normally be reached Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667